September 4, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        SHACONA LAWSON, Appellant

NO. 14-14-00415-CV                          V.

                       VERONICA MOSQUEA, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on April 7, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Shacona Lawson.
      We further order this decision certified below for observance.